—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered January 8, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second *383felony offender, to an indeterminate term of 12 Vi to 25 years, unanimously modified, on the law, the facts and as a matter of discretion in the interest of justice, to reduce the sentence to a term of 5 to 10 years, and except as so modified, affirmed.
Since defendant has no statutory right to be present at a hearing to determine whether the courtroom should be sealed during an undercover officer’s testimony (People v Davis, 166 AD2d 280, lv denied 77 NY2d 837; cf., People v Morales, 80 NY2d 450), the trial court did not err in deciding the issue in defendant’s absence.
In view of defendant’s prior arrest record, the nature of the sale, and her low-level involvement in the drug trade, the sentence was excessive to the extent indicated (see, People v Acosta, 157 AD2d 485). Concur — Sullivan, J. P., Milonas, Kassal and Rubin, JJ.